Slip Op. 06-110

           UNITED STATES COURT OF INTERNATIONAL TRADE


                                        :
OLYMPIA INDUSTRIAL, INC.,               :
                                        :
                 Plaintiff,             :
                                        :
          v.                            :
                                        :
UNITED STATES,                          :   Before: Richard K. Eaton,
                                        :   Judge
                 Defendant,             :
                                        :   Court No. 04-00647
          and                           :
                                        :
AMES TRUE TEMPER,                       :
                                        :
                 Deft.-Intervenor.      :
                                        :

                                  OPINION

[United States Department of Commerce’s Final Scope Ruling
sustained]

                                                   Dated: July 24, 2006


     Hume & Associates, PC (Robert T. Hume, Akil Vohra, and Jon
C. Cooper), for plaintiff.

     Peter D. Keisler, Assistant Attorney General, Civil
Division, United States Department of Justice; David M. Cohen,
Director, Commercial Litigation Branch, Civil Division, United
Sates Department of Justice (Stephen Carl Tosini), for defendant.

     Wiley, Rein & Fielding, LLP (Charles Owen Verrill, Jr. and
Timothy C. Brightbill), for defendant-intervenor.


     Eaton, Judge: This matter is before the court on plaintiff

Olympia Industrial, Inc.’s (“plaintiff” or “Olympia”) motion for

judgment upon the agency record pursuant to USCIT Rule 56.2.       By
Court No. 04-00467                                        Page    2

its motion, plaintiff challenges the determination of the United

States Department of Commerce (“Commerce” or the “Department”)

that its multi-use tough tool (“MUTT”) is included within the

scope of the antidumping duty orders covering heavy forged hand

tools (“HFHTs”) from the People’s Republic of China (“PRC”),

specifically the order applicable to axes, adzes and similar

hewing tools.   See Final Scope Ruling—Request by Olympia

Industrial, Inc. for a Scope Ruling on the MUTT (ITA Dec. 9,

2004) (“Final Scope Ruling”);   see also HFHTs, Finished or

Unfinished, With or Without Handles From the PRC, 56 Fed. Reg.

6622 (Feb. 19, 1991) (“HFHTs Orders”).



     Plaintiff seeks a remand of the Final Scope Ruling to allow

Commerce to reconsider its findings.     See Pl.’s Mem. of Pts.

Auth. Supp. R. 56.2 Mot. (“Pl.’s Mem.”) at 16.    Defendant United

States (“defendant” or the “Government”), on behalf of Commerce,

opposes the motion and requests that the Department’s Final Scope

Ruling be sustained.   See Def.’s Response to Pl.’s Mot. (“Def.’s

Resp.”) at 1.   Defendant-intervenor Ames True Temper (“Ames”)

joins in opposition to plaintiff’s motion.     See Def.-Int.’s

Response to Pl.’s Mot. (“Def.-Int.’s Resp.”) at 1.



     Jurisdiction lies with 28 U.S.C. § 1581(c) (2000) and 19

U.S.C. § 1516a(2)(B)(vi) (2000).   Because the MUTT’s utility as a
Court No. 04-00467                                        Page    3

tool comes from its steel head with a sharp blade that can be

used for cutting and chopping, the court finds that it is a

hewing tool similar to an axe or adze and, thus, sustains

Commerce’s Final Scope Ruling.



                              BACKGROUND

     On March 25, 2003, Commerce published notice that it would

conduct an administrative review of merchandise subject to the

four antidumping duty orders on HFHTs from the PRC for the period

beginning February 1, 2002 and ending January 31, 2003.     See

Initiation of Antidumping and Countervailing Duty Administrative

Reviews and Requests for Revocation in Part, 68 Fed. Reg. 14,394,

14,395 (ITA Mar. 25, 2003).    On July 10, 2003, Commerce notified

Olympia that data concerning scrapers, with or without handles,

should be submitted as those tools were subject to the order

applicable to axes, adzes, and similar hewing tools (“axes/adzes

order”).   See Scope Ruling Request on Scrapers Submitted on

Behalf of Olympia Industrial, Inc. (Oct. 9, 2003) (“Scope Ruling

Request”) at 3.   On October 9, 2003, plaintiff submitted an

application to Commerce pursuant to 19 C.F.R. § 351.225(c)

(2005),1 asking the agency to issue a scope ruling finding that

     1
           The regulation provides, in pertinent part, that:

           Any interested party may apply for a ruling
           as to whether a particular product is within
           the scope of an order or a suspended
                                                    (continued...)
Court No. 04-00467                                           Page    4

the MUTT did not fall within the ambit of the HFHTs Orders. See

id. at 10.     Pursuant to its regulations, Commerce engaged in an

initial scope investigation and found that the language of the

HFHTs Orders was not dispositive of the scope question.        See

Final Scope Ruling at 2.     Thus, on December 2, 2003, in

     1
         (...continued)
             investigation. The application must be
             served upon all parties on the scope service
             list [which includes all persons that have
             participated in any segment of the
             proceeding] . . . and must contain the
             following, to the extent reasonably available
             to the interested party . . .

             (i) A detailed description of the
             product, including its technical
             characteristics and uses, and its
             current U.S. Tariff Classification
             number;

             (ii) A statement of the interested
             party’s position as to whether the
             product is within the scope of an
             order or a suspended investigation,
             including:

                  (A) A summary of the reasons for
                  this conclusion,

                  (B) Citations to any applicable
                  statutory authority, and

                  (C) Any factual information
                  supporting this position, including
                  excerpts from portions of the
                  Secretary’s or the Commission’s
                  investigation, and relevant prior
                  scope rulings. . . .


19 C.F.R. § 351.225(c).
Court No. 04-00467                                         Page    5

accordance with 19 C.F.R. § 351.225(e),2 Commerce initiated a

formal scope inquiry.     See id.   To facilitate its investigation,

Commerce instructed the parties to submit supplemental filings.



     As part of those filings, Commerce instructed Olympia to

identify the specific MUTT models that were to be examined.        See

Pl.’s Mem. at 3.   Olympia complied, stating that the models to be

reviewed were “three MUTT blades (5"x4", 8"x4" and 9"x7") without

handles and the same MUTT blades with handles identified by eight

model numbers . . . 64-386, 64-389, 64-392, 64-393, 64-394, 64-

396, 64-397 and 64-398.”    Id. at 3–4.    After analyzing the MUTT

based on the additional information obtained in the scope

inquiry, Commerce determined that it was subject to the terms of

the axes/adzes order because it was reasonable to find the tool

to be an axe, adze, or similar hewing tool.      See Final Scope

Ruling at 1.




     2
          Under 19 C.F.R. § 351.225(e):

          If the Secretary finds that the issue of
          whether a product is included within the
          scope of an order . . . cannot be determined
          based solely upon the application and the
          descriptions of the merchandise referred to
          in paragraph (k)(1) of this section, the
          Secretary will notify by mail all parties on
          the Department’s scope service list of the
          initiation of a scope inquiry.

19 C.F.R. § 351.225(e).
Court No. 04-00467                                        Page   6

                          STANDARD OF REVIEW

     When reviewing Commerce’s final determination finding a

particular type of merchandise to be within the class or kind of

merchandise described in an antidumping duty order, the court

“shall hold unlawful any determination, finding, or conclusion

found . . . to be unsupported by substantial evidence on the

record, or otherwise not in accordance with law.”    19 U.S.C. §

1516a(b)(1)(B)(i).   “Substantial evidence is ‘such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.’”   Huaiyin Foreign Trade Corp. (30) v. United

States, 322 F.3d 1369, 1374 (Fed. Cir. 2003) (quoting Consol.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).    The existence of

substantial evidence is determined “by considering the record as

a whole, including evidence that supports as well as evidence

that ‘fairly detracts from the substantiality of the evidence.’”

Id. (quoting Atl. Sugar, Ltd. v. United States, 744 F.2d 1556,

1562 (Fed. Cir. 1984)).    Finally, the possibility of drawing two

opposite, yet equally justified conclusions from the record will

not prevent the agency’s determination from being supported by

substantial evidence.     Consolo v. Fed. Mar. Comm’n, 383 U.S. 607,

620 (1966).
Court No. 04-00467                                        Page   7

                           DISCUSSION

I.   Relevant Law

     Commerce’s regulations require the agency to engage in a

two-step analysis when determining whether particular merchandise

is included within the scope of an antidumping duty order.3

First, upon receiving an application from an interested party,4

Commerce is directed to conduct an investigation that is limited

to the consideration of: (1) the descriptions contained in the

petition filed by domestic interested parties seeking the

original antidumping order; (2) the initial antidumping

investigation; and (3) any relevant determinations issued by the

International Trade Commission (“ITC” or the “Commission”).      See

19 C.F.R. § 351.225(k)(1);5 see also 19 C.F.R. § 351.202(a) (“The

     3
          Once the product is determined to be within the scope
of the order, it is then referred to as subject merchandise.
“Subject merchandise” is defined as “the class or kind of
merchandise that is within the scope of an investigation, a
review, a suspension agreement, an order under this subtitle or
section 1303 of this title, or a finding under the Antidumping
Act, 1921.” 19 U.S.C. § 1677(25).
     4
          Section 1677(9)(A) of Title 19 provides, in relevant
part, that “[t]he term ‘interested party’ means . . . a foreign
manufacturer, producer, or exporter, or the United States
importer, of subject merchandise . . . .” 19 U.S.C. §
1677(9)(A).
     5
          The regulation provides that:

          With respect to those scope determinations
          that are not covered under paragraphs (g)
          through (j) of this section, in considering
          whether a particular product is included
          within the scope of an order or a suspended
                                                    (continued...)
Court No. 04-00467                                          Page   8

Secretary normally initiates antidumping . . . investigations

based on petitions filed by a domestic interested party.”).

Commerce may also consider the Harmonized Tariff Schedule of the

United States (“HTSUS”) subheading under which the product is

imported.     The HTSUS subheading for a product, however, is not

dispositive of whether that product falls within the scope of an

antidumping duty order.     See Smith Corona Corp. v. United States,

915 F.2d 683, 687 (Fed. Cir. 1990).     If Commerce’s review of this

evidence leads it to conclusively determine that the product is,

or is not included within the scope of the order, the Department

is then required to issue a final scope ruling.     See 19 C.F.R. §

351.225(d) (“If the Secretary can determine, based solely upon

the application and the descriptions of the merchandise referred

to in paragraph (k)(1) of this section, whether a product is

included within the scope of an order . . . the Secretary will

issue a final ruling . . . .”).



     Where Commerce finds that the information reviewed in the


     5
         (...continued)
             investigation, the Secretary will take into
             account the following:

             (1) The descriptions of the merchandise
             contained in the petition, the initial
             investigation, and the determinations of the
             Secretary (including prior scope
             determinations) and the Commission.

19 C.F.R. § 351.225(k)(1).
Court No. 04-00467                                        Page     9

initial investigation is not dispositive, it then proceeds to

notify the parties that it will begin a formal scope inquiry in

which it examines the factors commonly referred to as the

“Diversified Products” criteria in reference to the case where

they were first set forth.     See Diversified Prods. Corp. v.

United States, 6 CIT 155, 162, 572 F. Supp. 883, 889 (1983).

These factors, which have since been reduced to a regulation, are

as follows:

     (i) The physical characteristics of the product;
     (ii) The expectations of the ultimate purchasers;
     (iii)The ultimate use of the product;
     (iv) The channels of trade in which the product is
          sold; and
     (v) The manner in which the product is advertised and
          displayed.

19 C.F.R. § 351.225(k)(2).



     The regulation, however, merely provides guidance to the

Department during its scope investigation.    “The language of the

order determines the scope of an antidumping duty order.”        Tak

Fat Trading Co. v. United States, 396 F.3d 1378, 1382 (Fed. Cir.

2005).   Where the order’s scope language does not expressly

address the status of a particular product, the order “may be

interpreted as including subject merchandise only if [it]

contain[s] language that . . . may be reasonably interpreted to

include it.”   Duferco Steel, Inc. v. United States, 296 F.3d

1087, 1089 (Fed. Cir. 2002).    In other words, the language of the
Court No. 04-00467                                        Page   10

order controls Commerce’s inquiry.    See id. at 1097 (“[R]eview of

the petition and the [antidumping] investigation may provide

valuable guidance as to the interpretation of the final order . .

. [b]ut they cannot substitute for language in the order

itself.”); see also Vertex Int’l, Inc. v. United States, 30 CIT

__, __, slip op. 06-10 at 7–8 (Jan. 19, 2006) (not published in

the Federal Supplement); Tianjin Mach. Import & Export Corp. v.

United States, 29 CIT __, __, 394 F. Supp. 2d 1369, 1373–74

(2005) (“Commerce must consult the final scope language as the

primary source in making a scope ruling because Commerce’s final

determination reflects the decision that has been made as to

which merchandise is within the final scope of the investigation

and is subject to the order.”) (internal quotation marks

omitted); Allegheny Bradford Corp. v. United States, 28 CIT __,

__, 342 F. Supp. 2d 1172, 1184 (2004) (“The language of an order

is the cornerstone of a court’s analysis of an order’s scope.”)

(internal quotation marks omitted).



      Thus, the court’s task is to determine whether Commerce, in

the Final Scope Ruling, reasonably interpreted the scope language

of the HFHTs Orders to include the MUTT.



II.   Results of the Department’s Initial Investigation

      Following the regulation’s procedures, Olympia submitted its
Court No. 04-00467                                        Page   11

application to Commerce asking the agency to issue a final scope

ruling that the MUTT was not included within the HFHTs Orders.

In its application, Olympia contended that the words in the

original order clearly indicated that the MUTT was outside the

scope of the order.   The scope language provided that:

     The products covered by these investigations are HFHTs
     comprising the following classes or kinds of
     merchandise: (1) Hammers and sledges with heads over
     1.5 kg. (3.33 pounds) (“hammers/sledges”); (2) bars
     over 18 inches in length, track tools and wedges
     (“bars/wedges”); (3) picks and mattocks
     (“picks/mattocks”); and (4) axes, adzes and similar
     hewing tools (“axes/adzes”). . . .

     HFHTs are manufactured through a hot forge operation in
     which steel is sheared to required length, heated to
     forging temperature and formed to final shape on
     forging equipment using dies specific to the desired
     product shape and size. HFHTs are currently provided
     for under the following Harmonized Tariff System (HTS)
     subheadings: 8205.20.60, 8205.59.30, 8201.30.00, and
     8201.40.60. Specifically excluded from these
     investigations are hammers and sledges with heads 1.5
     kg. (3.33 pounds) in weight and under, hoes and rakes,
     and bars 18 inches in length and under.

HFHTs Orders, 56 Fed. Reg. at 6622–23 (emphasis in original).



     For Olympia, the order supported its contention that the

MUTT is not included in the scope, primarily because it views the

MUTT as a scraper, and the order does not specifically mention

scrapers.   See Scope Ruling Request at 5.   Olympia’s application

further insisted that “[a] scraper is not a tool that is

‘similar’ to an axe or adze . . . .”   Id.   Moreover, Olympia

argued that the MUTT must be excluded from the order because it
Court No. 04-00467                                       Page   12

entered the MUTT under HTSUS subheading 8205.59.5510, which was

not listed in the order.   In sum, Olympia maintained that, “[i]n

the case of scrapers, both the language [of the HFHTs Orders] and

the designated HTSUS subcategories are clearly dispositive of the

issue, and do not include scrapers.”   Id. at 4 (emphasis in

original).



     Plaintiff’s application also provided Commerce with the

following description of the MUTT:

     The product in question is a scraper, with or without a
     handle. Olympia imports the scraper without a handle,
     but generally sells the scraper with a handle using the
     trademark MUTT. Olympia sells three (3) types of
     scrapers with blades that measure 5"x4", 8"x4", and
     9"x7".

     A scraper is a hand tool used in landscaping with a
     long wooden handle and chisel-like blade at the end.
     More specifically, a scraper can be used for cutting
     roots, for edging, and even for chipping ice on
     driveways or sidewalks. . . .

     The scrapers imported by Olympia are made of steel and
     manufactured using a forging process.

Scope Ruling Request at 2 (footnote omitted).    According to

plaintiff, the merchandise at issue is a forged scraper with a

steel head and varying sized sharpened blades.



     Along with the descriptions provided by plaintiff’s initial

application, Commerce also had at its disposal: (1) the language

contained in the domestic industry’s petition asking the
Court No. 04-00467                                       Page   13

Department and the ITC to provide relief from the claimed

injurious effects of HFHTs imports; (2) the original ITC final

injury determination; and (3) the applicable HTSUS subheading

under which Olympia was entering the MUTT.    See generally HFHTs,

With or Without Handles, From the PRC-Antidumping Petition of

Woodings-Verona Tool Works, Inc. (Apr. 4, 1990) (the “Petition”);

HFHTs From the PRC, Determination of the Commission in Invs. No.

731-TA-457 (Final), USITC Pub. 2357 (Feb. 1991) (“Final Injury

Determination”); HTSUS 8205.59.5510 (2003).



     In the Petition, the domestic industry provided the

following description:

     The manufacturing process is generally described as a
     hot forge operation in which fine grain special bar
     quality steel of the needed metallurgy and cross-
     sectional dimension is sheared to the required length,
     heated to forging temperature in a fossil fuel furnace,
     and formed to final shape on forging equipment using
     dies specific to the desired product shape and size.
     If heat treating is required, the formed shape is
     quenched in a suitable media, such as an oil bath or a
     water spray, and then tempered to the required
     hardness. . . .

     The merchandise in question is all imports from the PRC
     currently classified under the following subheadings of
     the [HTSUS], and before January 1, 1989, under the item
     numbers of the Tariff Schedules of the United States
     Annotated (“TSUSA”):

          HTSUS 8205.20.60/TSUSA 651.2300
          Hammers and Sledges, with or without their
          Handles with Heads over 1.5 Kg (3.25 pounds)
          each

          HTSUS 8205.59.30/TSUSA 651.2500
Court No. 04-00467                                        Page   14

            Crowbars, Track Tools, Wedges of Iron or
            Steel

            HTSUS 8201.30.00/TSUSA 648.5300
            Picks and Mattocks/(as of 1/1/89) Mattocks,
            Picks, Hoes, and Rakes and Parts Thereof

            HTSUS 8201.40.60/TSUSA 648.6700
            Axes, Adzes, etc./(as of 1/1/89) Axes and
            Hewing Tools Other than Machetes and Parts,
            Base Metal

     The four classification subheadings listed above
     provide the scope of this Petition and describe four
     distinct like product groups (and class or kind of
     merchandise groups) except that (1) hoes and rakes in
     HTSUS 8201.30.00 are not heavy forged hand tools and
     are not subject to investigation, and (2) bars eighteen
     inches and under in HTSUS 8205.59.30 are not heavy hand
     tools and are not subject to investigation. . . .

Petition at 2, 11–12.



     Commerce also considered the language of HTSUS 8205.59.5510,

the heading under which Olympia enters the MUTT.

     8205             Handtools (including glass cutters) not
                      elsewhere specified or included; blow torches
                      and similar self-contained torches; vises,
                      clamps and the like, other than accessories
                      for and parts of machine tools; anvils;
                      portable forges; hand-or pedal-operated
                      grinding wheels with frameworks; base metal
                      parts thereof:

     8205.59.55

              10      Other . . . .

HTSUS 8205.59.5510 (2003).



     Finally, the product description contained in the ITC Final
Court No. 04-00467                                       Page    15

Injury Determination provided that:

     The HFHTs included in the scope of this investigation
     consist of the following products, finished or
     unfinished, with or without handles: (1) hammers,
     sledges, and mauls (hammers and sledges or ‘striking
     tools’), including drilling hammers and woodsplitting
     mauls, with heads over 1.5 kilograms (3.3 pounds) each;
     (2) bars of over 18 inches (45.72 centimeters) in
     length, track tools, and wedges (bars and wedges or
     ‘bar tools’), including wrecking bars, digging bars,
     tampers, and steel woodsplitting wedges; (3) picks and
     mattocks (‘digging tools’); and (4) axes, adzes, and
     similar hewing tools (axes and adzes or ‘hewing
     tools’). . . .

     The method used most often in the production of the
     subject products is forging. This process involves
     shearing the raw material (fine-grain, special bar-
     quality steel) to a specific size and heating it in an
     electric, gas, coal, or oil-fired furnace to a
     temperature that renders the steel malleable. The raw
     material is then shaped into the desired form by
     intermittent blows of forging hammers fitted with
     impression dies. After forging, numerous steps are
     undertaken before manufacturing is completed. These
     steps include trimming excess metal; heat treating to
     increase strength; and grinding, polishing, and
     painting to obtain a finished appearance.


Final Injury Determination at 95, 97–98.



     After reviewing the above materials in light of the scope

language of the HFHTs Orders, Commerce concluded that they failed

to establish the status of the MUTT.   In particular, Commerce

found that, while scrapers are not included in the referenced

HTSUS subheadings, such subheadings are “provided for convenience

and U.S. Customs Service purposes.    The written description [in

the final order] remains dispositive.”   Final Scope Ruling at 12
Court No. 04-00467                                        Page    16

(internal quotation marks and citation omitted); see also

Novosteel SA v. United States, 284 F.3d 1261, 1270 (Fed. Cir.

2002) (“[A] reference to an HTSUS number ‘is not dispositive’

about the scope of an antidumping or countervailing-duty order.”)

(quoting Smith Corona Corp., 915 F.2d at 687)).    Thus, Commerce

initiated a scope inquiry and considered the additional factors

set forth in § 351.225(k)(2).




III. Scope Inquiry

     Following its examination of the Diversified Products

criteria, Commerce issued its final determination on Olympia’s

request for a scope ruling on the MUTT.    The Department found

that: (1) the MUTT was not specifically identified or excluded by

the scope of the HFHTs Orders; (2) neither the information

contained in the Petition or the ITC’s Final Injury Determination

provided a definition of “similar hewing tools”; (3) the product

descriptions contained in the Petition, the ITC’s Final Injury

Determination, and the HFHTs Orders could be “reasonably

interpreted to include the MUTT in the antidumping duty order on

axes/adzes”; and (4) an application of the Diversified Products

criteria supported the finding that the MUTT is properly included

within the scope of the HFHTs Orders.     See Final Scope Ruling at

13, 20.   Olympia challenges several aspects of the Final Scope

Ruling.
Court No. 04-00467                                       Page   17

     A.     Manufacturing Process

     Olympia first contends that the language of the HFHTs Orders

cannot reasonably be read to include the MUTT because the roll

forge process used to manufacture the MUTT head is distinct from

the hot forge process described in the order.



     According to plaintiff:

     The [MUTT] is strong and durable, made of steel and
     manufactured using a forging process. The forging
     process, unlike the description in the scope of the
     [Antidumping Duty] orders, is roll forging. A roll
     forging process is a process where the steel is heated
     then compressed between two rollers to the specified
     thickness then cooled. When cooled the MUTT is cut to
     its finished shape. The MUTT is not “formed to final
     shape on forging equipment using dies specific to the
     desired product shape and size.” While the MUTT is
     produced in a forging factory, the tools needed to make
     the MUTT are different from those used to make HFHTs.

Supplemental Submission on Scope Ruling Request on the MUTT (A

Forged Scraper) Submitted on Behalf of Olympia Industrial, Inc.

(“Supplemental Submission”) at 4 (emphasis in original) (footnote

omitted).



     Plaintiff’s counsel further pursued this point at oral

argument.    See Tr. of Civ. Cause for Or. Arg. (“Tr.”) at

3:2–8:24.


     MR. COOPER:      This process of roll forging takes the heated
                      steel, puts it through a set of rollers in
                      order to get the proper dimensions for this
                      material. It is then cut to shape, heat
Court No. 04-00467                                      Page    18

                     annealed, and then punched when necessary for
                     additional holes. . . . So the roll forge
                     process itself more significantly uses
                     completely different equipment than the hot
                     forge process . . . .

     THE COURT:      Are dies used at all in the production
                     of the MUTT?

     MR. COOPER:     Yes, Your Honor. The dies are used but
                     it’s a completely different kind of die.
                     As opposed to an open die which the
                     metal is forced into it, during the hot
                     forge process this die just guides the
                     metal into a shape that the rollers are
                     pushing it into. . . .
     THE COURT:      Now, explain to [the court] why that’s
                     not what is described [in the order].

     MR. COOPER:     The roll forge process is much [more]
                     low tech. It basically is heated steel
                     which is just coming down on basically a
                     vertical type conveyor. They cut it to
                     form it into a shape . . . . It’s
                     simply that the steel ingots are heated,
                     they are rolled into these conveyor
                     belts and there are dies on either side
                     just to keep basically the width from
                     coming too much.

Tr. at 3:22–25, 4:1,2, 11–16; 5:13–14; 6:23–25; 7:1, 6–9.




     The Department insists that, if there are differences

between the roll forge and hot forge processes, those differences

are negligible and therefore cannot be reasonably understood to

exclude the MUTT from the scope of the HFHTs Orders.   See Final

Scope Ruling at 10—11, 16; see also Def.’s Resp. at 9—11.

Commerce maintains that the critical language in the HFHTs Orders
Court No. 04-00467                                       Page    19

relating to the manufacturing process is that “HFHTs are

manufactured through a hot forge operation. . . .”    Final Scope

Ruling at 11.   For Commerce, the words that follow, i.e., “in

which steel is sheared to required length, heated to forging

temperature and formed to final shape on forging equipment using

dies specific to the desired product shape and size,” simply

explain the general elements of all forging processes.     Id.   In

other words, Commerce asserts that the “plain language of . . .

[the HFHTs Orders] clearly indicates that the HFHTs covered by

these orders are manufactured through a ‘hot forge operation.’”

Id.   Thus, the Department understands the “hot forge” language as

merely “describ[ing] production processes for HFHTs that are

illustrative and not exclusive of variations in the forging

process.”   Final Scope Ruling at 11, 16 (“Since the scope allows

for variations in the forging process used to produce subject

merchandise, it follows that there will be variations in the

equipment used to conduct the hot-forge process.”).




      The court finds that the differences between the roll forge

and hot forge processes do not render unreasonable Commerce’s

interpretation of the HFHTs Orders’ scope language to include the

MUTT.   See Duferco, 296 F.2d at 1089.   It is true that the hot

forge process contained in the HFHTs Orders describes the steel
Court No. 04-00467                                        Page    20

as being first sheared, then heated, and then formed into shape

by dies.   In the forging process for the MUTT’s heads, on the

other hand, the steel is heated first, forced into its proper

dimensions by dies, cooled, and then sheared.   Both processes are

clearly hot forging using dies to shape the metal.   Plaintiff’s

counsel described the roll forge process as using dies to ensure

that the MUTT’s head is produced to the proper “dimensions,” and

that the die “guides the metal into a shape.”   See Tr. at

7:10–14.   Put another way, the dies used to manufacture the MUTT

head are “specific to the desired product shape and size.”       HFHTs

Orders, 56 Fed. Reg. at 6623.   The fact that the steel used to

create the MUTT head is cut after having been shaped is simply

not sufficient to remove the MUTT from the scope of the HFHTs

Orders.6   Thus, the court concludes that, because the variations

between the processes are not substantial, Commerce was

reasonable in finding that the MUTT is made by a forging process.


     6
          This situation is dissimilar from that faced by the
Court in Tianjin Machinery Import & Export Corp. v. United
States, 29 CIT __, __, 394 F. Supp. 2d 1369, 1374 (2005). There,
the Court sustained Commerce’s finding that tampers manufactured
through a cast process were not covered by the HFHTs Orders
because:

     [T]he scope language in the HFHT Orders makes no
     reference to any hand tool that is not identified as an
     “HFHT,” i.e., as a “forged” hand tool, and does not
     refer to any production of a hand tool by casting or by
     any manufacturing process that is distinct from a
     forging process.

Id., 394 F. Supp. 2d at 1374 (emphasis in original).
Court No. 04-00467                                         Page   21

     B.     Diversified Products Criteria

            1.   Physical Characteristics

     Having found unconvincing plaintiff’s argument concerning

the manufacturing processes, the court turns to Commerce’s

examination of the MUTT using the Diversified Products criteria.

Commerce undertook this examination in order to determine whether

the MUTT could be reasonably said to be an “axe, adze, or similar

hewing tool” as described in the axes/adzes order.     Addressing

the factors in the order that they appear in the regulation, the

first criterion reviewed is the MUTT’s physical characteristics.

See 19 C.F.R. § 351.225(k)(2)(i).    For plaintiff, this factor

lends substantial support to its assertion that the MUTT is not

within the scope of the axes/adzes order.




     Olympia states in its Supplemental Submission that the MUTT

has a “chisel-like blade” and is typically sold with a long

handle.    See Supplemental Submission at 3.   Although

acknowledging the presence of this blade, plaintiff asserts that

“[t]he physical characteristics of a MUTT are similar to those of

forged edgers, forged hoes, and forged shovels,” not axes or

adzes.    Id. at 4 (footnotes omitted).   For plaintiff:


     An axe or adze head is placed at a 90 degree angle to
     the shaft of the tool so the ultimate user can swing
     the implement and obtains the striking power from the
Court No. 04-00467                                      Page     22

     swing or arc of the tool. A MUTT head, on the other
     hand, is not placed at a 90 degree angle, but in a
     manner that is similar to the bristles of a broom or
     the head of a rake. The physical structure of the tool
     is entirely different from an axe or adze . . . .

Pl.’s Mem. at 9.




     Olympia also focuses on the difference between the handle

attached to the MUTT blade and that which is attached to the axe

or adze head.

     Olympia imports the tool without an attached handle,
     but typically sells the tool with a wooden handle. The
     blade of the MUTT under review measure 4"x5", 4"x8" and
     7"x9" and the wooden shaft comes in five sizes 23",
     30", 41", 48" and 54". Axes typically do not come with
     wooden handles with shafts of 41", 48" and 54" because
     these measurements would make the tool inordinately top
     heavy not allowing the user to properly swing the axe.
     The wooden handles [used on the MUTT] are typically
     longer than an axe or adze . . . .

     Additionally, the MUTT can also be purchased with the
     nylon handle that functions as a firm grip to use for
     scraping purposes. A similar handle is found on many
     snow shovels . . . . Axes and adzes typically do not
     have a nylon grip since it would diminish the utility
     of the tool . . . .

Id. at 10.7   Thus, by emphasizing the differences between the

MUTT handle and that of an axe or adze, Olympia maintains its

position that Commerce was unreasonable in determining that the

physical characteristics of the MUTT were similar enough to an

axe or an adze to justify its conclusion that the MUTT was
     7
          At oral argument, plaintiff’s counsel reiterated for
the court the descriptions and arguments set forth in its
memorandum supporting its Rule 56.2 motion. See Tr. at
16:18–25.
Court No. 04-00467                                      Page      23

subject to the axes/adzes order.




     With respect to Olympia’s claim that the physical appearance

of the MUTT precludes a reading of the HFHTs Orders’ scope

language to include the MUTT, Commerce focused on the “similar

hewing tool” language of the order and found that “[w]hile there

will be differences [between hewing tools and axes and adzes],

these differences will be minor, such that the other hewing tool

can reasonably be called ‘similar’ to an axe or adze, and still

be encompassed by the order.”   Final Scope Ruling at 16.   Put

another way, because the axes/adzes order covers axes, adzes, and

similar hewing tools, Commerce maintains that it is not enough

for plaintiff to point out the characteristics of its product

that distinguish it from an axe or adze to exclude the MUTT from

the scope of the order.   Thus, Commerce argues that for the MUTT

to be found to lie outside the scope of the order, it must be

demonstrated that the phrase “similar hewing tool” cannot

reasonably be read to include the MUTT.




     Commerce further asserts as without merit plaintiff’s claim

that the MUTT most closely resembles a shovel or other form of

landscaping or digging tool.
Court No. 04-00467                                        Page   24

     Olympia . . . states that the MUTT has a chisel like
     blade, which is used for cutting and chopping
     applications. Thus, contrary to Olympia’s contention,
     the MUTT is not like a shovel, as shovels are used for
     digging and excavation. . . . Given the sharpened end
     and flatness of the MUTT blade, it is more physically
     similar to that of an axe or adze, rather than a
     shovel. . . . Olympia’s brochure states that the MUTT
     blade is “resharpenable,” thereby indicating that the
     MUTT is initially sold with a sharpened edge. . . .
     While there may be some difference in the degree to
     which the edge is sharp between the MUTT and an axe or
     adze, we note that the scope contemplates that there
     will be some differences between an axe or adze and
     “similar hewing tools.”

Final Scope Ruling at 15–16.   That is, Commerce found that the

MUTT, because of its steel head and sharpened edge, was similar

enough to an axe or adze head to reasonably include the MUTT

within the scope of the order.




     The court agrees with plaintiff that the MUTT indeed has

some physical characteristics that are distinct from those of an

axe or adze.   In particular, the MUTT head, unlike that of an axe

or adze, is not attached to its handle at a ninety degree angle

and the MUTT handle is considerably longer than that attached to

an axe or adze.   It is worth noting, however, that an axe head is

attached so that the blade is parallel to the handle, while that

of an adze is placed perpendicular to its handle.   Thus, the

position of the head to the handle is not a determinative

characteristic.   It is also the case that the physical
Court No. 04-00467                                       Page     25

characteristics of the MUTT’s head are similar to that of an axe

or adze.   That is, the MUTT head is made of steel, is “strong and

durable,” and the blade, which is sharpened at the time of sale,

may be re-sharpened.   See Supplemental Submission at 4 (“The

[MUTT] is strong and durable, made of steel and manufactured

using a forging process.”); see also Pl.’s App. to R. 56.2 Mot.

(“Pl.’s App.”) at App. 3 (describing the MUTT as having a “Rolled

Forged, Heat Treated Tempered Head,” and “Resharpenable Blade.”).




     The dictionary defines the word “hew” as meaning “[t]o

strike forcibly with a cutting tool . . . .”    VII The Oxford

English Dictionary 194 (2d ed. 1989); see also The American

Heritage Dictionary of the English Language 849 (3d ed. 1992)

(“To strike or cut . . . .”).    It follows, then, that a hewing

tool is designed to be capable of performing tasks that involve

cutting by striking, i.e., chopping.    In order to efficiently and

effectively complete such tasks, a hewing tool must have a strong

head with a sharpened blade.    As indicated by plaintiff’s own

sales literature, the MUTT has a forged, heat-treated and

tempered steel head with a re-sharpenable blade.    See Pl.’s App.

at App. 3.   For axes, adzes, and the MUTT, the characteristic

that gives them utility as a tool is the head and blade.

Therefore, as the MUTT shares with axes and adzes the physical

characteristic of a substantial head with a sharpened blade that
Court No. 04-00467                                        Page   26

is attached to a handle, the court finds that Commerce reasonably

concluded that the MUTT has the physical characteristics of a

hewing tool that is similar to an axe or adze.



          2.    Expectations of the Ultimate Purchaser

     The next factor Commerce considers in a scope inquiry is

whether the expectations of the ultimate purchaser of the product

are the same as those who purchase products already found to be

within the scope of an antidumping duty order.   Here, Commerce

determined that, while the MUTT has a multitude of uses, the

ultimate purchaser of the MUTT can have similar expectations to

those of a purchaser who buys an axe or an adze.   See Final Scope

Ruling at 17.




     Olympia insists that the ultimate purchasers of the MUTT are

not the same as those seeking to buy an axe or an adze.

According to plaintiff, because the MUTT is “generally sold in

the gardening sections of hardware and do-it-yourself (DIY)

stores[,] . . . [t]he customer that purchases a MUTT is one who

generally intends to use the MUTT for ‘light’ work and expects

the tool to perform a number of different tasks around the yard.”

Supplemental Submission at 4—5.   Moreover, Olympia suggests that

“[t]he type of customer that purchases a HFHT includes

professionals that buy the tools for heavy work such as cutting
Court No. 04-00467                                        Page   27

down trees . . . or digging ditches . . .,” rather than someone

intending to do more moderate tasks.    Id. at 5.   Thus, Olympia

maintains that the MUTT is outside the scope of the HFHTs Orders

because, simply put, a “customer will not purchase a MUTT to cut

down a tree or to split wood.”    Id.




     Plaintiff further states that:

     [A]n end user of this tool can expect that the MUTT can
     be used for a variety of activities including:
     scraping, digging, ice breaking, lot clearance,
     trenching, shingle removal, tile removal, carpet and
     floor removal, removing ice from a driveway and paint
     removal. An axe or adze, however, cannot be used for
     these additional tasks and an end user would not
     conceive of using an axe to remov[e] shingles, remov[e]
     paint, or tak[e] out linoleum.

Pl.’s Mem. at 11.    Thus, Olympia’s position is that, unlike the

consumer who purchases an axe, the MUTT consumer is not buying

the tool solely for its ability to cut or chop, but rather

expects to use the tool for many purposes including scraping and

digging.




     Commerce, on the other hand, found that the MUTT’s ultimate

purchasers and those who buy HFHTs “have very similar

expectations,” primarily because “the over-riding purpose of the

MUTT is to cut and chop.”   Final Scope Ruling at 17.   According

to Commerce, “Olympia . . . failed to provide any evidence . . .
Court No. 04-00467                                        Page   28

that a purchaser of the MUTT would obtain this tool with the

expectation of using it in a significantly different manner than

merchandise covered by the antidumping duty order on axes, adzes,

and similar hewing tools.”     Id.




     Despite its finding, Commerce concedes that a consumer’s

expectations for the compared products would not be exactly the

same.   See id.    The Department states that, while an axe is

limited to activities such as felling trees, chopping and

splitting wood, and hewing timber, and an adze is used

principally for rough-shaping wood, the MUTT is capable of

performing a number of different functions.     See id.; see also

Webster’s Third New International Dictionary 153, 32 (1981).

Irrespective of this finding, Commerce returns to the line of

reasoning it adopted when analyzing the physical characteristics

of the MUTT to justify its conclusion that purchasers of the tool

can have similar expectations to axe or adze consumers.

Specifically, Commerce observes that “the scope anticipated that

there [would] be some differences between axes or adzes and other

hewing tools because it uses the word ‘similar.’”     Final Scope

Ruling at 17.     For Commerce, the word “similar” adequately

compensates for any potential differences between the

expectations of an axe or adze consumer and those of a MUTT

purchaser.
Court No. 04-00467                                        Page     29

     Finally, Commerce found that Olympia failed to produce any

evidence supporting its contention that purchasers of the MUTT

tended to be “do-it-yourselfers” as distinct from professional

contractors or construction personnel.    See id.   According to

Commerce, “[g]iven that the vast majority of homeowners have

trees and shrubs on their property and a significant percentage

of homeowners have fireplaces, it is logical to assume that

individual homeowners purchase a large percentage of the axes and

adzes sold in hardware and DIY stores.”   Id.



     The court finds that Commerce reasonably concluded that a

person buying the MUTT has, at least, some of the expectations of

the purchaser of an axe or adze.   Indeed, where a product has a

variety of uses, and thus a consumer may expect the product to

perform an array of tasks, this Court has stated that:

     The applicable regulation . . . does not provide that
     the products being compared must have identical uses.
     Rather, the [Department] is directed to evaluate the
     Diversified Products criteria and determine whether a
     product is sufficiently similar as merchandise
     unambiguously within the scope of an order as to
     conclude the two are merchandise of the same class or
     kind.

Wirth Ltd. v. United States, 22 CIT 285, 300, 5 F. Supp. 2d 968,

981 (1998) (sustaining Commerce’s conclusion that purchasers of

profile slab have similar expectations to purchasers of carbon

steel plate).   In other words, if two products can be used in at
Court No. 04-00467                                          Page   30

least some of their applications for similar, if not identical

purposes, Commerce may conclude that purchasers of the products

have similar expectations.




     First, it is worth noting that while plaintiff claims that

the MUTT cannot be used to fell trees or chop or split wood,

neither can an adze.   Nor can an axe be employed to rough-shape

wood in the same manner as an adze.   In addition, while an adze

cannot effectively be employed by swinging it across the body at

a standing object, an axe can.   Here, it is undisputed that a

purchaser of a MUTT may have similar expectations as a purchaser

of an axe or adze.   For instance, a purchaser might expect to use

the MUTT with its steel head and sharpened blade to cut or chop

tree roots or small branches, or for lot clearance.    See Pl.’s

App. at App. 3.    Indeed, plaintiff’s brochure states the “best”

MUTT blade a purchaser might buy if he or she intends to use the

MUTT for chopping or cutting.    See Pl.’s App. at App. 3

(“Original MUTT.   Best for chopping and cutting with its 4"

blade.).   Because a consumer might reasonably purchase an axe or

adze to accomplish the same or similar cutting and chopping

tasks, the court finds reasonable Commerce’s conclusion that the

ultimate expectations of both kinds of purchasers are similar

enough to support a reading of the scope language to include the

MUTT.
Court No. 04-00467                                       Page     31

          3.   The Ultimate Use of the Product

     Third among the Diversified Products criteria is the

ultimate use of the product.   Here, Commerce claims that the MUTT

is ultimately used to hew, cut, or chop, while Olympia insists

that the MUTT is a scraper that is used for light work, such as

landscaping and ice removal.




     Olympia first takes issue with Commerce’s finding that the

MUTT is primarily used to cut or chop.   For Olympia, in order for

Commerce to find that the MUTT is subject to the axes/adzes

order, it must be established that the primary use of the tool is

the same as an axe, adze, or similar hewing tool.    In plaintiff’s

view, “[i]t is clear that the class referred to in the HFHT Order

relating to axes, adzes and other hewing tools has the major

function of cutting or chopping.   This is not the overriding

function of the MUTT.”   Pl.’s Mem. at 13.   In support of this

assertion, Olympia states that:

     The MUTT is clearly a scraper whose primary function is
     to serve as a tool that facilitates the separation of
     materials attached during construction such as shingles
     from a roof, tile from a floor, paint from a wall and
     other similar applications such as removing ice from a
     driveway. None of the major functions of the MUTT
     serves to cut or chop, but merely serves as a byproduct
     of the tool since it has a sharp blade. The MUTT comes
     with a wooden handle as described before whose length
     would make it extremely cumbersome to swing as an axe
     might. . . .
Court No. 04-00467                                      Page    32

      Thus, the evidence on the record clearly points to the
      conclusion that the ultimate use of Olympia’s MUTT is
      to scrape, not to “hew” as alleged by Commerce.

Id.




      Commerce recognized that the MUTT can be used as a scraper,

but nonetheless found that even the act of scraping shingles off

of a roof required the user to exert force similar to that

required to operate a hewing tool.   Commerce concluded that:

      Based on our review of the record, it is clear that the
      ultimate use of Olympia’s MUTT is essentially to cut
      and chop. The scope of one of the classes or kinds of
      merchandise subject to the HFHTs Orders is axes, adzes,
      and similar hewing tools. . . . [T]he definition of
      the term “hew” is “to cut with blows of a heavy cutting
      instrument.” See Merriam-Webster’s Online Dictionary
      at www.webster.com. This definition demonstrates that
      a hewing tool is one that is relatively heavy and is
      designed to employ the weight of the tool to assist in
      cutting or chopping. Olympia’s brochure identifies the
      first two uses for MUTT as “cutting” and “chopping.”
      Moreover, all of the other uses identified in the
      brochure, such as scraping, ice breaking, shingle
      removal, carpet removal, etc., involve applying force
      to an object through the use of a sharpened blade.
      Thus, both tools employ the weight of the tool to cut
      or chop. Therefore, based upon the record evidence, we
      find that the MUTT is used for cutting tasks that are
      very similar to the cutting tasks for which axes and
      adzes are used.

Final Scope Ruling at 18 (emphasis in original).




      Commerce also seeks to refute what it perceives to be

Olympia’s claim that the MUTT may only be included within the
Court No. 04-00467                                       Page   33

ambit of the axes/adzes order if the sole use of the tool was to

cut or chop.   See Def.’s Resp. at 13.   As with the expectations

of the ultimate purchaser, Commerce argues that it is not

required to find that the MUTT may be used only to cut and chop

for it to be included within the scope of the axes/adzes order.

Rather, Commerce maintains that it need only demonstrate that

some of the uses of the MUTT are like those of an axe or adze.

See id.   For Commerce, “Olympia repeatedly described the uses of

scrapers to include cutting and chopping, which are akin to the

uses of ‘similar hewing tools.’”   Id.; see Scope Ruling Request

at 2 (“[The MUTT] can be used for cutting roots . . . and even

for chipping ice on driveways or sidewalks.”); Supplemental

Submission at 4 (“[T]he tool is intended for multiple uses

including cutting [and] chopping . . . .”).   Therefore, Commerce

insists that its finding that the MUTT is a hewing tool similar

to an axe or adze is reasonable.




     The court finds unconvincing plaintiff’s argument that the

ultimate use criterion of the Diversified Products factors

requires the compared products to have identical uses in order

for the subject product to be within the scope of an order.     This

Court has previously held that it is not necessary for Commerce

to find that a product is exclusively used for the same purpose

as another product subject to an antidumping duty order to
Court No. 04-00467                                       Page    34

justify including that product within the scope of the order.

See Novosteel SA v. United States, 25 CIT 2, 18, 128 F. Supp. 2d

720, 735 (2001) (“[T]wo products need not be an identical

replacement for one another to have similar ultimate uses. . . .

The ultimate use criterion does not require a complete overlap of

uses to be supported by substantial evidence.”).   Indeed, the

Novosteel Court sustained Commerce’s finding that “several of the

ultimate uses [for profile slabs] are the same as those for other

products within the scope of the . . . orders.”    See id., 128 F.

Supp. 2d at 734 (internal citations and quotation marks omitted).



     Applying that standard to the facts presented here, the

court concludes that Commerce reasonably found that the MUTT has

similar ultimate uses as axes and adzes.   The MUTT, like the

other tools, has a head of steel and a sharpened blade, and is

used to cut and chop.   According to Olympia’s own sales brochure,

the first two functions listed for the MUTT are cutting and

chopping.   See Pl.’s App. at App. 3.   The first page of the

brochure provides the following:

     The MUTT is a multiple use tough tool. One of the most
     versatile tools in the market and the leader in its
     class.

     In the short time since Village Blacksmith introduced
     the MUTT, more and more uses for this unique tool have
     been discovered . . .
               •         Cutting
Court No. 04-00467                                        Page   35
                •           Chopping
                •           Scraping
                •           Digging
                •           Ice Breaking
                •           Lot Clearance
                •           Root Removal
                •           Sod Cutting
                •           Trenching
                •           Shingle Removal
                •           Tile Removal
                •           Carpet & Floor Removal
                •           Paint Removal
                •           Construction Clean-up
                •           And Many More Applications


Id.   The brochure description is surrounded by pictures of the

MUTT being used to complete various tasks, including chopping

tree roots.   Id.    Thus, as it is clear that the MUTT has ultimate

uses that involve cutting and chopping, Commerce was reasonable

in concluding that the MUTT has similar ultimate uses to axes and

adzes.




           4. Channels of Trade in which the Product is Sold

      The penultimate factor the Department considers when

conducting a formal scope inquiry is whether the product is sold

in the same channels of trade as other products that are

unequivocally included within the scope of the order.
Court No. 04-00467                                         Page   36
     In the Final Scope Ruling, the Department found unavailing

plaintiff’s argument that the MUTT was not sold in the same

channels of trade as axes and adzes because it was sold in the

gardening department of hardware stores.     See Final Scope Ruling

at 19.   Commerce observed that:

     There are many types of tools subject to the HFHTs
     Orders that are normally sold in the garden section of
     hardware and [do it yourself] stores. Picks, mattocks,
     and axes are frequently considered agricultural tools
     and, for this reason, are more likely to be found in
     the garden section of a retail store rather than a tool
     section.


Id. (emphasis in original).




     Aside from insisting that its product is sold in a different

part of hardware stores from axes and adzes, plaintiff does not

vigorously dispute this point.     See Pl.’s Mem. at 15.   Indeed,

Olympia concedes that “the MUTT and subject HFHTs are sold in the

same channel[s] of trade.”    Id. (internal quotation marks and

footnote omitted); see also Supplemental Submission at 5.




     Thus, as plaintiff concedes that this factor does not assist

its case, the court finds that this criterion adds to the

reasonableness of Commerce’s interpretation of the HFHTs Orders’

scope language to encompass the MUTT.
Court No. 04-00467                                         Page   37
            5.   Manner in which the Product is Advertised and
                 Displayed

      The final criterion Commerce applies in determining whether

a product falls within the scope of an antidumping order is

whether the product is advertised and displayed in the same

manner as products already deemed to be subject to the order.




      Plaintiff again reasserts its claim that the MUTT is not

advertised and displayed in the same manner as other heavy forged

hand tools because the MUTT is a light-work tool that is sold in

the garden section of retail stores.    See Final Scope Ruling at

19.   Olympia also states that it advertises the MUTT to retailers

using a separate catalog from that used to sell its other

products.    See Supplemental Submission at 3.    In that brochure,

however, Olympia states that the MUTT “can be cross-merchandised

in many departments for its multiple uses.”      Pl.’s App. at App.

3.




      The court finds plaintiff’s argument regarding this factor

to be without merit.   The record indicates that both the MUTT and

other HFHTs are advertised and displayed in the garden section of

hardware stores.   In addition, plaintiff’s own brochure

emphasizes that, because of its many uses, the MUTT can be sold

in a variety of different retail departments.     Thus, the manner
Court No. 04-00467                                      Page    38
in which the MUTT is advertised and displayed is not materially

different from that of tools unequivocally within the scope of

the axes/adzes order.




                            CONCLUSION

     The court finds that Commerce properly sought guidance from

the Diversified Products criteria to aid its interpretation of

the language of the HFHTs order.   In addition, because the MUTT

is a forged, steel, durable tool with a sharpened blade that can

be used for cutting and chopping, the court finds that Commerce

reasonably found that the words of the order included the MUTT as

a “similar hewing tool.”   See Duferco, 296 F.3d at 1089.   Thus,

the court sustains Commerce’s Final Scope Ruling and dismisses

this case.   Judgment shall be entered accordingly.



                                          /s/Richard K. Eaton
                                             Richard K. Eaton

Dated:    July 24, 2006
          New York, New York